Citation Nr: 0000023	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a claim for service connection for an acquired 
psychiatric disorder is well-grounded.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an increased rating for residuals of 
compression fractures of the L1 and L2 vertebrae, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right os calcis, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left os calcis.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1964 and from July 1965 to September 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by a regional office (RO) of the 
Department of Veterans Affairs (VA).  Rating decisions 
entered in February 1994 and in August 1994, collectively, 
denied the appellant's claims of entitlement to a rating in 
excess of 40 percent for residuals of compression fractures 
of L1 and L2; a rating in excess of 10 percent for residuals 
of a fracture of the right os calcis; a compensable rating 
for residuals of a fracture of his left os calcis; and total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).

By a decision entered in February 1995, the RO denied the 
veteran's petition to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Although he had timely filed a notice of disagreement as to 
that issue, he had apparently not yet been provided with a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) addressing the issue.  This matter was referred 
to the RO for appropriate action.  A hearing was held before 
an RO hearing officer in October 1994.

During a travel board hearing held at the RO in September 
1996, the veteran asserted, in effect, that the RO and the 
Board committed clear and unmistakable error (CUE) when they 
entered decisions, dated in March 1965 and October 1966, 
respectively, denying his claim of entitlement to service 
connection for a neuropsychiatric disorder.  In this regard, 
the Board notes that, because the March 1965 RO decision was 
affirmed by a final decision of the Board, the RO decision 
has been subsumed by the final appellate decision.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1104 (1999).  
Under statutory authority then in effect, final decisions of 
the Board were not subject to challenge on the basis of clear 
and unmistakable error.  See Smith v. Brown, 35 F.3d 1516 
(1994).  

Allegations advanced by the veteran at the travel board 
hearing constitute a request for revision of a prior Board 
decision on the basis of CUE.  A recent change in the law now 
authorizes motions alleging CUE in prior Board decisions.  
However, the Board first began accepting such motions as of 
November 21, 1997, the date on which the law authorizing 
these motions took effect.  The veteran's motion alleging CUE 
in a prior Board decision was filed prior to November 21, 
1997; accordingly, that motion cannot be placed on the 
Board's docket.

The Board remanded the case in July 1997 for further 
development of the evidence.  While the case was on remand, 
the RO issued an SSOC in October 1998 which determined that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  Thereafter, upon a review of the entire record, 
the RO denied service connection for a psychiatric disorder.  
The Board concurs with the RO's determination that new and 
material evidence has been submitted and with its reopening 
the service connection claim.  The Board is now required to 
review the matter of whether the claim for service connection 
for a psychiatric disorder is well-grounded.

The Member of the Board, who chaired the hearing at the RO in 
September 1996, has since left the Board.  Thereafter, the 
veteran exercised his right to another hearing, which was 
chaired by the undersigned Member of the Board in April 1999.

The decision which follows addresses the issues of whether 
the claim for service connection for an acquired psychiatric 
disorder is well-grounded and the issues involving increased 
ratings for residuals of fractures of L1 and L2, residuals of 
a fracture of the right os calcis, and residuals of fracture 
of the left os calcis.  The issues of entitlement to service 
connection for a psychiatric disorder (on the merits) and 
entitlement to a TDIU are addressed in a remand at the end of 
this decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder is plausible.

2.  Residuals of compression fractures of L1 and L2 with 
traumatic osteoarthritis are manifested primarily by severe 
limitation of motion of the lumbar spine; there is 
demonstrable deformity of L2; however, no more than mild 
lumbar muscle spasm is manifested; there is no listing of the 
spine; lateral spine motion is preserved; currently, there is 
no objective evidence of sciatic neuropathy; impairment 
consistent with pronounced intervertebral disc syndrome is 
not manifested.

3.  Residuals of a fracture of the right os calcis are 
manifested primarily by foot pain producing sufficient 
functional limitation as to be equivalent to a moderate foot 
injury; there is no demonstrable bony deformity resulting 
from the fracture.

4.  Residuals of a fracture of the left os calcis are 
manifested primarily by foot pain producing sufficient 
functional limitation as to be equivalent to a moderate foot 
injury; there is no demonstrable bony deformity resulting 
from the fracture.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 1999).

2.  A 50 percent rating for residuals of compression 
fractures of L1 and L2 is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (1999).

3.  A rating in excess of 10 percent for residuals of a 
fracture of the right os calcis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (1999).

4.  A rating of 10 percent for residuals of a fracture of the 
left os calcis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined on July 1, 1964 for service 
entrance, no psychiatric abnormalities were noted.  Service 
medical records disclose that he was referred for a 
psychiatric examination on July 24, 1964.  It was reported 
that he had refused numerous direct orders since entering the 
service.  He believed that the army was against him, as were 
other people.  According to history, he had seen a 
psychiatrist since the age of 11 for adjustment problems, 
mainly his inability to tolerate authority.  There had been a 
problem with poor relationships with other family members, 
poor grades and disciplinary problems in school, and multiple 
jobs, each ending when the veteran was fired.  The assessment 
was that his overall relationships with people were 
unsatisfactory.  On mental status interview, it was found 
that he displayed poor judgment and impulsivity.  No thinking 
disorder was found; he was oriented to time, place and 
person; memory was not impaired.  The diagnosis was schizoid 
personality with paranoid features.  He was referred for 
discharge from the service because of a personality disorder.

Service medical records also disclose that the veteran fell 
from a fire escape on July 30, 1964.  He sustained 
compression fractures of the L1 and L2 vertebral bodies, as 
well as a fractures of the right os calcis and left os 
calcis.  He was hospitalized for treatment of these injuries 
through September 9, 1964.  An additional diagnosis at 
hospital discharge was personality pattern disturbance, 
existing prior to service.

A VA psychiatric examination was performed in November 1964.  
On mental status interview, no delusions or hallucinations 
could be elicited.  Memory was normal.  A diagnosis was 
initially deferred.  When the file was later reviewed in 
March 1965, the diagnosis was schizophrenic reaction, simple 
type.  No incapacity was found.

A VA examination, including a musculoskeletal evaluation, was 
performed in June 1965.  The veteran complained of 
intermittent aching of the ankles after walking a few blocks.  
He also reported that his back ached intermittently, usually 
with sitting.  It was found that the veteran walked with a 
right-sided limp.  He stood and undressed with ease.  An 
increased lumbar lordosis was noted.  There was tenderness 
over the lumbar spine.  All motions of the back were severely 
guarded and limited, and all attempts at motion elicited 
severe pain.  No muscle spasm was detected.  Straight leg 
raising was to 60 degrees bilaterally.  The veteran wore 
ankle supports on his feet.  There was tenderness of the 
right calcaneal region and dorsum of the tarsal region.  No 
tenderness of the left foot was detected.  There was no 
limitation of motion of either foot.

X-ray examination of the lumbosacral spine revealed a 
moderate compression of the anterior aspect of the body of L2 
and a slight anterior compression of the body of L1.  The 
normal lumbar lordotic curvature was exaggerated.  X-ray 
examination of the feet disclosed a slight bilateral hallux 
valgus.  There was some coarsening of the cancellous 
structure in the lower posterior part of the right calcaneus, 
consistent with an old fracture.  The left calcaneus appeared 
normal.  The ankle joint showed no abnormality.

The veteran was hospitalized at a VA medical facility during 
October 1965.  The primary diagnosis was pseudo-neurotic 
schizophrenia.  An additional diagnosis was anti-social 
reaction.

A hearing was held in May 1966 before a rating panel of the 
RO.  The veteran testified that he was treated by a 
psychiatrist for a nervous condition prior to induction.  
Further, he testified that the nervous condition was 
aggravated by military service.

A VA examination was performed in October 1985.  The veteran 
related that he felt tenderness of the feet when standing.  
He also noted intense back pain with standing or walking for 
distances.  It was found that balance, propulsion and gait 
were normal.  No limp was detected.  As he undressed, he bent 
over and flexed his hips and knees freely.  He could stand on 
his left foot unaided, not on his right foot; he could easily 
stand on his toes and heels.  There was a marked, voluntary 
restriction with performing all movements during the 
examination.  Range of motion of the lumbar spine was as 
follows:  forward flexion 10 degrees, extension backward 0 
degrees, lateral flexion 20 degrees, rotation 15 degrees.  
Eli, Lasegue, and Goldwait's signs were negative.  There was 
anatomical contour of the lumbar region.  No spasm or no 
tenderness was elicited.  The right foot exhibited anatomical 
contour; there was tenderness of the os calcis; no swelling 
or discoloration was noted; the ankle had no limitation of 
motion.  The left foot exhibited anatomical contour; no 
tenderness was detected; the ankle had no limitation of 
motion.

On VA neurological examination, also performed in October 
1985, reflexes at the ankles and knees were not impaired.  
There was no impairment of sensation over the lower back 
anteriorly, over the abdomen, or the lower back or buttocks.  
The diagnosis was that no neurological disorder was found.

A hearing was held before a panel of the RO in April 1987.  
In testimony, the veteran noted that he could not sit or 
stand because of severe spinal pain.  He also stated that he 
had foot swelling, consistent with at least moderate or 
moderately severe disability.

A hearing was held before an RO hearing officer in June 1989.  
The veteran testified that the degree of disability of the 
left foot was equal to that of the right foot.  He related 
that the right foot appeared more swollen than in the past.  
He stated that he had constant back pain, and attributed 
problems with walking to back pain, rather than foot pain.

A VA examination of the spine was conducted in October 1993.  
The veteran complained of back pain with standing or walking.  
He indicated that he had difficulty walking, because of back 
pain, and had to rest after five blocks.  He denied numbness 
or weakness.  Clinical inspection showed that straight leg 
raising was positive, at 30 degrees on the right side and 40 
degrees on the left side.  There seemed to be some weakness 
in the right lower extremity, but the exact evaluation could 
not be done due to extreme pain intolerance.  A sensory 
deficit to pinprick was noted over the area innervated by 
L4/5 on the right side and over the area innervated by L5 on 
the left side.  Knee jerk reflexes were 2 plus, bilaterally, 
at the knees and ankles.  There was mild spasm at the L5 
area.  Range of motion of the lumbar spine was as follows:  
forward flexion 50 degrees, backward extension 20 degrees, 
left lateral flexion 28 degrees, right lateral flexion 30 
degrees, left rotation 15 degrees, right rotation 12 degrees.

The examiner commented that the veteran showed excessive 
intolerance due to pain; the exact neurological and 
functional evaluation were difficult, due to lack of 
cooperation and inconsistent behavior.  A CT scan of the 
lumbar spine disclosed mild anterior wedging of the L2 
vertebral body.  It noted that electromyographic (EMG) 
examination was consistent with right L5-S1 radiculopathy.  
The diagnoses included chronic low back syndrome; and 
degenerative joint disease of the lumbar spine.  

On VA examination of the feet in October 1993, the veteran 
had full supination and pronation.  He could not rise on his 
heels and tiptoes due to low back pain.  Standing and balance 
were good.  There was mild limitation of motion of the right 
ankle in dorsiflexion, and full, passive motion in plantar 
flexion.  Supination and pronation were full, passively.  The 
veteran had mild hammer toe bilaterally, with a bunion on the 
right foot.  He could tandem walk without a gait aid; he 
could not walk on tiptoes or heels due to pain.  

A VA examination of the spine was performed in July 1994.  
The veteran reported that he had constant low back pain which 
radiated to the buttocks.  Clinical inspection showed that 
straight leg raising was to 30 degrees, bilaterally, with 
pain referred to the back.  Lower extremity reflexes, right 
and left, were within normal limits.  No postural 
abnormalities or fixed deformities were noted.  There was 
some palpable spasm of back musculature.  Range of motion of 
the lumbar spine was as follows:  forward flexion 30 degrees, 
backward extension 10 degrees, left lateral flexion 15 
degrees, right lateral flexion 15 degrees, left rotation 15 
degrees, right rotation 15 degrees.  The examiner had been 
requested to specifically comment as to objective evidence of 
pain on motion.  In response, the examiner stated that the 
veteran alleged pain on all motions.

A VA examination of the feet was performed in July 1994.  The 
veteran complained of intermittent pain of the right foot and 
of occasional pain of the left foot.  He indicated that he 
occasionally used a cane, primarily because of his back 
disability.  Clinical inspection revealed no swelling of the 
feet.  The veteran alleged pain on palpation of the left side 
of the feet.  Posture was satisfactory.  No deficits in the 
appearance or function of the feet were noted.  No foot 
deformities, disturbances of gait, or secondary skin or 
vascular changes were observed.  X-ray examination disclosed 
possible erosion of the head of M-1 on the right; also seen 
was a hammer toe deformity on the right. 

A VA psychiatric examination was performed in July 1994.  The 
veteran's history was obtained and a mental status interview 
was conducted.  The impression was that the veteran had had a 
personality disorder for many years.  The examiner noted that 
no episode of psychotic decompensation was elicited, based on 
the information obtained.  

A hearing was held before an RO hearing officer in October 
1994.  In testimony, the veteran, in essence, argued that he 
did not have a psychiatric disorder prior to entrance on 
active duty.  He disputed the finding of service department 
physicians that he was unable to make a satisfactory 
adjustment to the military.  

A hearing was held in September 1996 at the RO before a 
Member of the Board.  In testimony, the veteran detailed 
various episodes of perceived denial of due process by VA in 
the processing of his claims.  He argued that he had no 
psychiatric problems prior to service, emphasizing that he 
had not been hospitalized for any psychiatric disorders and 
had not taken any psychotropic medications.  He reiterated 
earlier assertions, again taking issue with service 
department examiners who determined that he had made a poor 
adjustment to life in the military.  He argued that a 
psychiatric disability had its onset in service.  He 
maintained that, even accepting the preservice existence of a 
psychiatric disorder, such disorder became worse while he was 
on active duty.  Additionally, he stated that he had low back 
pain with standing, walking or squatting, and noted that back 
pain interfered with sleep.

Additional items of evidence were added to the record 
pursuant to the Board's July 1997 remand order.  They are 
referenced below.

Associated with the record are extensive documents in 
connection with the veteran's claim for disability benefits 
from the Social Security Administration.  The documents 
include reports of medical examinations as follows:

Antero Lacot, M.D., performed a general medical examination 
in September 1985.  It was found that there was a deformity 
of the veteran's back, with partial loss of normal lordotic 
curvature.  There was tenderness to palpation of the lumbar 
spine.  Moderate paravertebral muscle spasm was noted.  
Flexion was restricted by 70 percent.  Straight leg raising 
bilaterally was restricted by 90 percent.  Tenderness was 
elicited on palpation of the right heel, as well as 
tenderness on palpation of the dorsal aspect of the left 
foot.  The veteran was unable to bear weight independently on 
the right heel.  The impressions were old fracture of lumbar 
vertebras (1) and (2); old fracture of right and left os 
calcis; traumatic arthritis of the lumbar spine.

A memorandum from Audrey Jacobson, M.D., dated in January 
1988, was prepared in connection with the veteran's 
application for licensure as a teacher of special education.  
The memorandum refers to reports of examinations of the 
veteran, one performed by a psychiatrist, the other by a 
licensed psychologist.  Both examination reports are part of 
the record on appeal.  Dr. Jacobson noted that both examiners 
believed that the veteran suffered from a personality 
disorder, paranoid type and that he exhibited obvious 
difficulties in accepting authority.  

On orthopedic examination by Daoud Karam, M.D., in April 
1996, the veteran walked into the examining room without 
difficulty and did not require the use of special equipment.  
The veteran was able to get up on his toes and heels with 
some difficulty; he was able to get up from a chair with 
slight difficulty; he was able to get up from a table to a 
sitting position with some difficulty.  Range of motion of 
the lumbar spine was as follows:  flexion to 30 degrees from 
a vertical position; left and right lateral flexion to 30 
degrees; left and right rotation to 30 degrees.  Straight leg 
raising was to 50 degrees on the right and left.  There was 
pain on motion of the back in all directions, but no spasm.  
The veteran had normal range of motion of the ankles, without 
pain on motion.  There was no swelling, redness or tenderness 
around the joints.  The toes had normal range of motion.  No 
muscle spasm or lower extremity muscle atrophy was noted.  
All muscle power was normal.  Knee jerk and ankle jerk 
reflexes were present and equal.  There was excellent 
coordination and control of both lower extremities.  No 
sensory impairment to pinprick was identified.  

The impressions were status post compression [fracture] of 
the lumbar spine; and osteoarthritis.  The examiner provided 
an assessment of the veteran's ability to perform work-
related activities.  It was noted that the veteran was 
limited primarily by his low back pain, which limited him in 
lifting, carrying, pushing and pulling heavy objects, sitting 
for a long time, and long distance ambulation.

A psychiatric examination was performed in May 1996 by A. 
DelaChapelle, M.D.  The veteran's history was recorded, and a 
mental status interviewed was conducted.  The was no 
diagnosis reported on Axis I.  The Axis II diagnosis was 
paranoid personality disorder.  

When examined by Joseph P. Ha, M.D., in June 1996, the 
veteran walked into the examining room without much 
difficulty.  He indicated that he occasionally used a walking 
cane, but did not carry it on the day of the examination.  He 
did not wear a back brace.  He dressed and undressed by 
himself and got on and off the examination table without 
difficulty or assistance.  However, the veteran had 
difficulty sitting up from the recumbent position because of 
back pain and spasm.  

Clinical inspection of the back revealed tenderness to 
percussion of the upper and lower portions of the lumbar 
spine; there was some paraspinous muscle spasm all along the 
lumbar spine.  There was quite restricted forward bending 
motion of the lumbar spine, at 10 degrees.  The veteran was 
unable to tiptoe or heel walk because of pain in his lower 
back.  Supine straight leg raising was to 10 degrees, but 
there was strong dorsi and plantar flexion of the first toe, 
and sensory status was intact.  There was no atrophy of the 
calf or thigh muscles.  No lower extremity swelling, edema or 
effusion was detected.  Deep tendon reflexes were 3+ and 
equal.  There was full range of ankle motion.  There was 
slight tenderness on compression of both heels, but no 
swelling or edema.  No atrophy or dystrophy of the feet was 
detected; sensory status was intact.  

The examiner provided an assessment with respect to the 
veteran's functional capacity for work-related activities.  
Walking and standing up to two hours of an eight hour day 
working day.  Sitting up to six hours of an eight hour 
working day.  Lifting and carrying less than ten pounds.  
Restricted pushing and pulling motion.  The examiner went on 
to state that the prognosis with respect to the heels was 
fair and the veteran had fully recovered from heel fractures.  
As to lumbar spine fracture residuals, with degenerative 
changes and disc space narrowing, the examiner suggested that 
the veteran limit hard pushing and pulling work.  

A psychiatric examination was performed by Gerald M. Blum, 
M.D., in June 1996.  The veteran's history was recorded, and 
a mental status interview was conducted.  The examiner stated 
that there was no Axis I diagnosis.  The diagnosis on Axis II 
was personality disorder, with paranoid and schizotypal 
features.

An August 1997 statement was received from J. Reiter, M.D.  
It was related that the veteran suffered from pain in the 
spine, having fractured L1 and L2 in former years.

A VA orthopedic examination was conducted in March 1998.  The 
examiner indicated that the claims file had been reviewed.  
The veteran complained of constant pain in the small of the 
back, and noted that back pain had increased over the years.  
He related that he had some foot pain.  It was found that the 
veteran was in no apparent distress.  He stood on either leg 
while removing his pants.  He crouched to pick up coins 
without distress.  He walked without a limp, until 
specifically examined, at which point he started to walk with 
a short step.  Forward flexion was to 5 degrees; left and 
right lateral flexion were from 5 degrees to 10 degrees; 
extension was to 0 degrees.  Knee jerk reflexes were adequate 
and equal.  Straight leg raising was resisted at 10 degrees 
in the supine position.  At the end of the clinical 
examination, the veteran walked without a limp and crouched 
to pick up coins.  

The impression was that the veteran's symptoms were not those 
of structural disease and that the physical examination did 
not confirm a disabling structural disorder of the lumbar 
region or foot.  It was noted that the veteran had minimal 
scoliosis and some lumbar L4-5 disc narrowing, but no 
evidence of herniated nucleus pulposus.  The examiner went on 
to observe that there was variation in findings at different 
times, and that no back spasm was present when the veteran 
relaxed his arms.  It was the examiner's opinion that the 
veteran did not have sciatic neuropathy, but might have a 
disorder of the right leg leading to slight calf atrophy in 
the past.  The assessment was that the veteran apparently had 
a longstanding disability syndrome not of structural origin. 

A VA psychiatric examination was performed on April 1, 1998.  
The examiner indicated that the claims file had been 
reviewed.  He related the veteran's history and conducted a 
mental status interview.  The assessment was that the veteran 
had a severe personality disorder and that the personality 
disorder likely predated his time in the military.  The 
examiner went on to observe that the veteran had bad 
experiences in the military; these experiences probably 
exacerbated his psychiatric problems.  It was noted that the 
veteran had delusions of a paranoid nature.  These delusions 
revolved around his not being treated fairly, his being 
slighted, and his being harassed by agencies and people with 
power.  The diagnosis on Axis I was delusional disorder, 
persecutory type.  The diagnosis on Axis II was paranoid 
personality disorder, with narcissistic and schizotypal 
features.  The examiner noted that the veteran had severe 
problems maintaining social and occupational functioning.

A VA neuropsychological consultation was performed on April 
15, 1998.  The psychologist indicated that the claims file 
had been reviewed.  Psychological testing and a mental status 
interview were conducted.  The assessment was that the 
veteran had deficits which were likely associated with 
psychiatric dysfunction (paranoid schizophrenia or delusional 
disorder and paranoid personality disorder).  The examiner 
commented that the veteran had been diagnosed with paranoid 
schizophrenia in the past, and more recently, with delusional 
disorder and paranoid personality disorder.  The impression 
was that the veteran had severe neuropsychological 
dysfunction.

A VA podiatric examination was performed in April 1998.  The 
examiner indicated that a review had been made of the medical 
records.  The veteran did not complain of foot pain at rest.  
He reported pain extending from the heel to the middle 
portion of the foot on the plantar surface.  He complained of 
having heel pain while walking.  He described foot pain as 
moderate and intermittent.  He stated that he had difficulty 
standing for extended periods of time.  He reported using 
over-the-counter insoles, but denied the use of other 
devices.  

Clinical inspection revealed that active/passive ankle 
dorsiflexion was to 10 degrees bilaterally.  The veteran 
reported pain on movement of the ankles near the beginning of 
range of motion.  He demonstrated guarding at attempts of 
dorsiflexion at the ankle.  No edema of the feet was 
detected.  The veteran walked with a slight antalgic gait, 
favoring the right foot.  Mild superficial callus was seen 
about the third metatarsophalangeal joints of both feet.  No 
skin or vascular changes were observed.  

Clinical inspection of the feet further revealed contracture, 
bilaterally, of three toes, with adducto varus, bilaterally, 
of four toes.  There was slight hallux valgus, bilaterally, 
with no crepitus or pain on range of motion.  The first 
metatarsophalangeal joints exhibited mild angulation; there 
was normal range of motion, with no crepitus detected.  X-ray 
examination disclosed slight hammer toes bilaterally; slight 
heel spur bilaterally; no fracture or dislocations 
bilaterally; no pes planus or pes cavus bilaterally; and 
healed fracture of the third toe, proximal phalanx, right 
foot.  The diagnosis was chronic foot pain.

A VA neurological examination was performed in May 1998.  
Tenderness was elicited to palpation, paraspinally, at L4-5 
and L5-S1.  Range of motion of the lumbosacral spine was as 
follows:  flexion 20 degrees, extension 10 degrees, right and 
left lateral flexion 10 degrees.  Lower extremity motor power 
was 5/5; deep tendon reflexes were 2+ bilaterally; sensation 
to touch and pinprick was satisfactory.  The veteran had a 
right lower extremity limp, which he stated was due to low 
back pain.  On examination, he appeared to be "jumpy," 
especially on palpation of the lumbosacral spine.  Mild 
lumbosacral spasm was detected.  The diagnosis was mechanical 
low back pain and myofascial pain.  The examiner commented 
that possible symptom elaboration could not be excluded, 
given the excessive irritability to mild palpation of the 
paraspinal area.

A VA psychiatrist, in a memorandum dated in June 1998, 
related that he had reviewed the report of the psychiatric 
examination performed on April 1, 1998.  He stated that he 
agreed with the findings.  In particular, he agreed with the 
diagnosis provided on Axis I, a diagnosis which had not been 
recorded by previous reports.

A report from a VA physician, dated July 9, 1998 is of 
record.  It states, in pertinent part, that the physician 
examined the veteran in 1994 and 1998 and found him to have a 
personality disorder.

A statement, dated in October 1998, was signed by a 
physician, the Chief of a VA Compensation and Pension unit, 
and by a VA psychiatrist.  The psychiatrist noted that he and 
a VA clinical psychologist had reviewed the veteran's claims 
file and clinical charts, as well as clinical interviews.  
The unanimous conclusion was that the veteran's psychiatric 
problems definitely, not probably, were exacerbated and 
aggravated because of his experiences in the military 
service.  

Numerous statements were received from the veteran in support 
of his appeal.  In those statements, the appellant detailed 
multiple perceived inadequacies in examinations performed by 
VA, as well as perceived instances of bias by VA officials 
and perceived denials of due process in the handling of his 
claims.

A hearing was held at the Board before the undersigned Board 
Member in April 1999.  In testimony, the veteran related that 
he had ongoing foot pain for which he took aspirin.  He 
stated that he used a cane to relieve downward pressure on 
the spine.  He noted that he had to squat at the knees to 
pick up an object from the floor because of restricted low 
back mobility.  He remarked that there had been some damage 
to discs of the lumbar spine.

II.  Legal Analysis

A.  A Well-Grounded Claim for Service Connection for an 
Acquired Psychiatric Disorder

As noted in the introduction portion of this decision, the 
appellant has reopened a claim for service connection for a 
psychiatric disability.  The Board must now consider whether 
the appellant's reopened claim is well-grounded.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Here, the reports of recent 
examinations by VA psychiatrists and psychologists constitute 
sufficient evidence to render the appellant's claim 
plausible, since one possible interpretation of the evidence 
is that the veteran had an acquired psychiatric disorder (in 
addition to a personality disorder) prior to, during and 
subsequent to service, and that the preservice acquired 
psychiatric disorder increased in severity during service.  
However, this is not the only interpretation of the evidence.  
As the claim for service connection for an acquired 
psychiatric disorder is addressed in the remand below, the 
Board will attempt to resolve all elements of the issue on 
the merits.  Accordingly, the Board finds that the appellant 
has submitted a well-grounded claim for service connection 
for a psychiatric disorder.  

B.  Increased Ratings

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

Where residuals of a fracture of a vertebra do not result in 
spinal cord involvement and do not produce abnormal mobility 
requiring a neck brace (jury mast), disability is evaluated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  

A 40 percent rating is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  This is the highest rating provided by 
this diagnostic code.  

A 40 percent rating is warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5295 (1999).  This 
is the highest rating provided by this diagnostic code.

A 10 percent rating is warranted for moderate foot injuries.  
A 20 percent rating is warranted for moderately severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  

1.  Increased Rating for Residuals of Compression Fractures 
of L1 and L2

The appellant asserts that a higher rating should be assigned 
for his low back disorder.  Numerous examinations over the 
years demonstrated that the veteran apparently has 
significant limitation of motion of the lumbar spine, 
accompanied by pain.  The actual extent of limited motion of 
the lumbar spine remains difficult to ascertain because of 
the veteran's guarded and uncooperative response to attempts 
by examiners to perform range of motion studies.  
Nevertheless, he has been assigned a 40 percent rating to 
reflect severe limitation of motion of the lumbar spine.  In 
addition to limited motion of the lumbar spine, the veteran 
also has a demonstrable deformity of the L2 vertebral body.  
Under governing criteria, the 10 percent rating for vertebral 
fracture residuals must be added to the 40 percent rating, on 
the basis of either for severe limitation of lumbar spine 
motion or severe lumbosacral strain.  Accordingly, criteria 
for assignment of a 50 percent rating are satisfied.  

In order to entitled to a yet higher rating of 60 percent for 
the veteran's low back disability, the medical evidence must 
demonstrate pronounced lumbar intervertebral disc syndrome or 
other evidence of pronounced low back disability.  The Board 
has noted that repeat examinations in recent years showed 
that lower extremity motor power is well-preserved; deep 
tendon reflexes are intact; and no significant sensory 
compromise is demonstrated.  Although some lumbar disc space 
narrowing is shown, he does not have herniated nucleus 
pulposus.  The Board is aware that an EMG, in recent years, 
indicated some L5-S1 radiculopathy on the right.  However, 
there is no objective evidence to substantiate the presence 
of pronounced sciatic neuropathy, the level of impairment 
required to support assignment of a 60 percent rating on the 
basis of lumbar intervertebral disc syndrome under Diagnostic 
Code 5293.  In reaching a determination that a rating of 50 
percent, but no more, is warranted, the Board has been 
mindful of the doctrine of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).


An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, on functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  Notable functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. Part 4, § 4.40 (1999).

The veteran asserts that he has intense low back pain and 
that low back pain produces functional limitations.  Several 
examinations have been performed in recent years in an 
attempt to ascertain the true extent of the impact of low 
back pain on the veteran's functional abilities.  Examiners 
have remarked on the difficulty of obtaining accurate range 
of motion studies because of the exceedingly guarded manner 
with which the veteran responded to attempts to record range 
of motion.  In any event, the Board finds it particularly 
noteworthy that the veteran undressed easily and leaned down 
to pick up coins prior to the commencement of the formal 
portion of an orthopedic examination.  Moreover, at the end 
of the examination, he again dressed easily and again reached 
down readily to pick up coins.  


It is quite apparent that, beyond the context of what the 
appellant perceived as the actual examination process, he 
demonstrated a far greater capacity to bend the lumbar spine 
than when he believed an examination was actually in 
progress.  The most plausible conclusion which can be drawn 
from the veteran's behavior is that his response to pain is 
greatly exaggerated.  In all, the Board sharply discounts the 
credibility of the veteran's assertions and testimony about 
the extent of his low back pain and its claimed functional 
limitations.  Additionally, a private examiner, who evaluated 
the veteran in connection with a claim for SSA disability 
benefits, noted that sufficient functional capacity was 
retained to permit the veteran to perform at least several 
hours of sedentary work per day.  In light of the foregoing, 
an increased evaluation for low back disability, based on 
pain or functional loss alone, is not warranted.  Deluca v. 
Brown, 8 Vet. App. 202 (1995).

2.  Increased Ratings for Residuals of a Fracture of the 
Right Os Calcis and Residuals of a Fracture of the Left Os 
Calcis 

The veteran asserts that a higher rating should be assigned 
for fracture residuals involving each foot.  The report of a 
recent VA examination, performed during 1998, reflects the 
veteran's assertion of bilateral heel pain.  Objectively, x-
ray examination showed slight heel spurring bilaterally.  In 
this instance, the Board finds the veteran's assertion about 
pain to be credible.  Although the original injury appeared 
to affect the right heel more than the left heel, the Board 
believes that, currently, residual disability of each heel is 
consistent with the criteria for assuagement of a 10 percent 
rating on the basis of a moderate foot injury under 
Diagnostic Code 5284.  

As to residuals of a fracture of the left os calcis, the 
disability picture more nearly approximates the criteria for 
assignment of a 10 percent rating.  38 C.F.R. § 4.7 (1999).  
As to residuals of a fracture of the right os calcis, the 
medical evidence does not support assignment of an evaluation 
greater than the 10 percent rating now in effect.  Here, the 
medical evidence does show that the veteran has moderate 
limitation of dorsiflexion of each ankle, a slight hammer toe 
deformity of each foot, and slight hallux valgus bilaterally.  
There is no medical opinion in the record which links 
limitation of ankle dorsiflexion, hammer toe deformity, or 
hallux valgus to service-connected heel fracture residuals.  
However, even assuming these manifestations are 
nondissociable from service-connected heel fracture 
residuals, they do not substantiate a disability picture 
compatible with moderately severe foot injuries, the level of 
impairment required for assignment of a 20 rating for 
disability affecting either foot.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

A well-grounded claim for entitlement to service connection 
for a psychiatric disorder has been submitted.  To this 
extent, the appeal is granted.

Entitlement to a 50 percent rating for residuals of 
compression fractures of the L1 and L2 vertebrae is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.  

Entitlement to a rating greater than 10 percent for residuals 
of a fracture of the right os calcis is denied.

Entitlement to a 10 percent rating for residuals of a 
fracture of the left os calcis is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.


REMAND

As regards the merits of the claim for service connection for 
an acquired psychiatric disorder, the Board begins by noting 
that each period of the veteran's service was for a period of 
less than 90 days.  As such, the provisions of 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; and 38 C.F.R. §§ 3.307, 3.309 
regarding the presumed incurrence of a psychosis in service 
(if manifested within the first postservice year), are not 
for application.

The Board next notes that service medical records for the 
latter period of service from July 30, 1965 to September 1, 
1965, to the extent that any may exist, are not in the claims 
file.

Lastly, the Board notes that the predominant psychiatric 
diagnosis, during the first period of military service and up 
to 1996, has been that of a personality disorder.  When VA 
physicians offered the diagnosis of a psychosis, in 1998, in 
addition to a personality disorder, and expressed the opinion 
that the veteran's psychiatric symptoms worsened during 
service, they did not differentiate between a psychosis and a 
personality disorder.  If a personality disorder, only, is 
aggravated by service, service connection may not be granted.  
38 C.F.R. § 3.303(c) (1999).  If an acquired psychiatric 
disorder, such as a neurosis or psychosis is either incurred 
in or aggravated by service, service connection may be 
granted.  Remand development is in order as to this issue.

In view of the determination that the claim of service 
connection for an acquired psychiatric disorder is well-
grounded, as well as the grant of increased ratings for 
residuals of fractures of L1 and L2 and for residuals of a 
fracture of the left os calcis, the issue of entitlement to a 
TDIU must be returned to the RO for further disposition.  The 
case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
service medical records for the second 
period of service from the NPRC for 
association with the claims file, to the 
extent that they may exist.

2.  The claims folder, including a copy 
of this remand order, should be referred 
for review to a Board consisting of two 
psychiatrists, and an expression of 
opinion (as a Board of 2) in answer to 
the following questions:  (a)  Did an 
acquired psychiatric disorder (a neurosis 
or psychosis) as distinguished from a 
personality disorder, clearly and 
unmistakably preexist either period of 
service?  (b)  If the answer to the above 
question is in the affirmative, did such 
acquired psychiatric disorder increase in 
severity during either period of service?  
(c)  If the answer to question (a) above 
is in the negative, did an acquired 
psychiatric disorder (a neurosis or 
psychosis) as distinguished from a 
personality disorder, develop during 
either period of service? 

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the report of the Board of two 
psychiatrists does not include the 
opinions requested, appropriate 
corrective action should be taken.  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for an acquired psychiatric 
disorder on the merits and the claim for 
a TDIU.  If any benefit sought on appeal 
is not granted, the appellant should be 
furnished a supplemental statement of the 
case and afforded a reasonable time to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to procure clarifying data and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







